Title: From Benjamin Franklin to Isaac Norris, [16] December 1760
From: Franklin, Benjamin
To: Norris, Isaac


          
            Dear Sir
            London, December [16, 1760]
          
          Agreeable to what I wrote in mine of the 13th. I [have] ventur’d to agree by my Broker for the following [torn] Stocks, on Account of the Province, to be deliver’d [torn] Week from this Day, viz.
          
            
              £1000
              of the 4 per Cent. Annuities 1760, at
              92 per Cent.
              £[920:
              0:
               0]
            
            
              £1500
              Do.at
              91⅞
              137[8:
              2:
               6]
            
            
              3000
              Do.
              91⅞
              2756:
              5:
              [0]
            
            
              2000
              Do.
              92
              1840:
              0:
               0
            
            
              1,000
              Do.
              92
              920:
              0:
               0
            
            
              3,000
              Do.
              91⅞
              2756:
              5:
               0
            
            
               3,500
              Do.
              91¾
              3211:
              5:
               0
            
            
              £15,000
              
              
              £13781:
              17:
               6
            
          
          
          I was advis’d to buy rather the Annuities of 1760 than those of 1758 and 1759 which I formerly bought for you and myself, they being but 3 per Cents and cost 78 and ½ while these 4 per. Cents were but about 92 and consequently cheaper. However, finding the Stocks still falling, tho’ they had been thought at the lowest, I have held my Hand, not knowing whether I had best venture any farther at present or wait for the new Loan of 1761, which it is suppos’d will be still cheaper, especially near the Time of the first Payment. On a Peace, ’tis thought by those who know most of these Things, that the Three per Cents will be at par, if not higher, and the four per Cents at about 124.
          I believe I shall have the Bills you advis’d to be printed, with proper Checks, to be made use of by the Trustees in their Drafts, ready so as to send per next Ship; but hope they will not think of drawing till a Peace; which now cannot be far off. However that is as the House may think proper.
          With the greatest Esteem, I am, &c.
          
            B.F.
          
          
            P.S. The Reason of the present Lowness of the Stocks is that the Subscribers to the new Loan for 1761 are selling out to enable themselves to comply with their Engagements to the Government.
            I write this to send after the Mail, hoping [to] reach the Pacquet at Falmouth.
          
          
            To Isaac Norris, Esqr (Copy)
          
        